220 F.2d 351
55-1 USTC  P 9320
UNITED STATES of Americav.David SWIDLER, Appellant.
No. 11475.
United States Court of Appeals, Third Circuit.
Argued March 11, 1955.Decided March 22, 1955.Rehearing Denied April 15, 1955.

Jacob Kossman, Philadelphia, Pa., for appellant.
Robert W. Lees, Asst. U.S. Atty., Philadelphia, Pa.  (W. Wilson White, U.S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before McLAUGHLIN, STALEY, and HASTIE, Circuit Judges.
PER CURIAM.


1
From our own examination of this income tax evasion case we are satisfied that (1) there is substantial evidence in the trial record to justify appellant's conviction and (2) the trial court's comments, rulings and charge did not deprive appellant of a fair trial.


2
The judgment of the district court will be affirmed.